STATE OF VERMONT 
                                          
                              ENVIRONMENTAL COURT 
 
                                       } 
Glebe Mountain Wind Energy, LLC  }                         Docket No. 234‐11‐05 Vtec 
      (Appeal of JO #2‐227)            } 
                                       } 
 
                Decision on Cross‐Motions for Summary Judgment 
                                           
      Glebe  Mountain  Wind  Energy,  LLC  (“Appellant”  or  “GMWE”)  appealed  from 

Jurisdictional Opinion (JO) #2‐227 of the Acting District 2 Environmental Coordinator, 

issued  on  October  6,  2005,  concluding  that  a  “proposed  wind  energy  project 

represent[s]  material  and  substantial  changes  to  existing  Act  250  permits  and  thus 

require[s]  an  [Act  250  permit]  amendment.”    Appellant  is  represented  by  Christopher 

D. Roy, Esq.; Interested Person Glebe Mountain Group, Inc. (GMGI) is represented by 

Robert E. Woolmington, Esq.; Interested Person Vermont Electric Power Co. (VELCO) is 

represented  by  Stephen  A.  Reynes,  Esq.;  Interested  Person  Central  Vermont  Public 

Service  (CVPS)  is  represented  by  Carolyn  Brown  Anderson,  Esq.;  Interested  Person 

Town of  Windham  and  Intervenor Town of Windham  Planning Commission are  both 

represented  by  David  Grayck,  Esq.;  Intervenor  Department  of  Public  Service  (DPS)  is 

represented  by  Aaron  Adler,  Esq.;  Intervenor  Natural  Resources  Board  is  represented 

by  Melanie  Kehne,  Esq.;  and  Intervenor  Windham  Regional  Planning  Commission  is 

represented by Richard D. Perra, Esq. 

       Now  pending  before  this  Court  are  cross‐motions  for  summary  judgment  filed 

by  Appellant,  by  Interested  Person  Glebe  Mountain  Group,  Inc.,  and  jointly  by 

Interested  Person  Town  of  Windham  and  Intervenor  Town  of  Windham  Planning 

Commission.    Intervenor  Windham  Regional  Commission  also  filed  a  motion  for 

summary  judgment,  advising  that  it  joined  in  the  motion  filed  on  behalf  of  Glebe 



                                              1
Mountain  Group,  Inc.    Memoranda  in  support  of  Appellant’s  motion  for  summary 

judgment have been filed on behalf of VELCO and DPS. 

                                      Factual Background 

       The parties have stipulated to the material facts in this case, which are as follows:   

       1.      Appellant  is  developing  plans  for  a  wind  power  generation  facility  on 

Glebe Mountain in the Towns of Londonderry and Windham (the “Project”). 

       2.      The Project includes the construction of up to twenty‐seven wind turbines 

and associated roads and accessory structures. 

       3.      The Project is proposed to be located on two parcels of land (the “Tract”) 

owned  by  the  McGraw  Family  Partnership  and  Magic  Mountain,  LLC.    The  Tract,  or 

portions  of  it,  is  encumbered  by  a  number  of  Act  250  permits  and  amendments 

previously issued to other projects on the same parcels.   There are five sets of permits 

and amendments thereto, dating back to 1971.  The various permits are referenced in JO 

#2‐227, at ¶¶ 12–36. 

       4.      Appellant  has  installed  one  temporary  wind  measurement  tower  on  the 

Project  site.    This  tower  was  approved  by  the  Vermont  Public  Service  Board  (PSB) 

pursuant  to  30  V.S.A.  § 248(j)  on  January  29,  2004,  in  PSB  Docket  No.  6786.    In  that 

proceeding, on October 8, 2004, the PSB also approved the installation of two additional 

temporary wind measurement towers on the Project site.  These two additional towers 

have not yet been installed. 

       5.      The Project is an “electric generation facility” subject to review by the PSB 

pursuant to 30 V.S.A. § 248. 

       6.      Appellant  has  not  finalized  the  project’s  design,  and  has  not  yet  filed  a 

petition for a certificate of public good with the PSB pursuant to 30 V.S.A. § 248. 

       7.      Appellant  sent  the  Windham  Regional  Planning  Commission  and  the 

Towns  of  Londonderry  and  Windham  a  formal  notice  of  intent  to  file  a  petition  for  a 

certificate of public good with the PSB pursuant to 30 V.S.A. § 248. 


                                                 2
         8.       The  Parties  have  agreed  by  stipulation,  for  the  purposes  of  this  appeal 

only, that if the analysis typically employed under Environmental Board Rule 34 were 

to  apply to the Project as currently planned, it can be assumed that the  Project  would 

constitute  a  material  and/or  substantial  change  to  the  previously  approved 

development on the Project site under one or more Act 250 criteria found in 10 V.S.A. § 

6086. 

                                                   Discussion 

         At issue in this appeal is a jurisdictional conflict between Act 250 review under a 

concept known as “amendment jurisdiction,” see former Environmental Board Rule 341 

(EBR  34),  and  PSB  jurisdiction  over  power  generation  facilities  under  30  V.S.A.  § 248.  

The conflict arises because a power generation facility is being proposed on lands that 

are  already  encumbered  by  multiple  Act  250  permits,  amendments  thereto  and  the 

many conditions contained therein.2      

         It is undisputed that if the wind power generation facility were proposed on land 

unencumbered  by  Act  250  permit  conditions,  then  jurisdiction  over  the  proposed 

facility would rest solely with the PSB.  Electric generation or transmission facilities that 

require  a  certificate  of  public  good  under  30  V.S.A.  § 248  are  defined  out  of  the  term 

1  The former Environmental Board Rules have been supplanted by the Act 250 Rules promulgated by the 
Natural  Resources  Board,  effective  May  1,  2006.    We  look  to  the  former  Environmental  Board  Rules  as 
they  existed  on  October  6,  2005,  because  we  are  required  to  apply  the  substantive  standards  that  were 
applicable  before  the  tribunal  appealed  from,  pursuant  to  10  V.S.A.  § 8504(h).    The  Legislature  ratified 
former  EBR  34,  along  with  all  other  Environmental  Board  rules  pertaining  to  the  administration  of  Act 
250, by Public Act 52, § 5 (1985), and the Rule therefore “has the same effect as would any law passed by 
the Legislature in the first instance.”  In re Spencer, 152 Vt. 330, 336 (1989).   
  See Vermont Commission on Wind Energy Regulatory Policy: Findings and Conclusions, Attach. A to 
2

Appellant’s Mot. for Summ. J., at § 4.2.1(7): 
         There are conflicting opinions and there is currently no definitive answer for how to deal 
         with the potential for overlapping jurisdiction between Section 248 and Act 250 (e.g., on 
         land  that  already  falls  under  an  existing  Act  250  permit).  For  example,  some  wind 
         turbines may be proposed on lands that are already subject to the jurisdiction of Act 250 
         with  permit  conditions  that  may  be  difficult  to  resolve  without  going  through  two 
         regulatory processes. Section 248 should have jurisdiction in these cases but provide for 
         consideration of the existing Act 250 permit conditions.


                                                          3
“development”  by  10  V.S.A.  § 6001(3)(D)(ii),  and  therefore  do  not  trigger  Act  250 

jurisdiction.   

       The  question  before  the  Court  is  not  whether  the  Project  constitutes 

“development” under Act 250 (as it clearly does not), but whether the Project will cause 

material or substantial changes to previously permitted development, and thus require 

the holders of the pre‐existing permits to seek a permit amendment under EBR 34.  EBR 

34(A),  effective  January  12,  2004,  required  a  permit  amendment  “for  any  material  or 

substantial change in a permitted project.”   

       Appellant argues that, although EBR 34 would require a permit amendment “if 

the  analysis  typically  employed  .  .  .  were  to  apply,”  Stipulation  of  Facts  at  2,  that 

requirement  would  be  at  odds  with  the  Legislature’s  grant  to  the  PSB  of  exclusive 

jurisdiction over § 248 projects.  Appellant reasons that since power generation facilities 

do  not  constitute  development  in  the  context  of  Act  250,  the  construction  of  such 

facilities  cannot  trigger  amendment  jurisdiction  under  EBR  34  because  “material  or 

substantial change,” as that term is used in EBR 34, is a subset of “development.”  See 

EBR 2(A)(1)(e) (“‘Development’ means . . . (e) Any construction of improvements which 

will  be  a  substantial  change  of  a  pre‐existing  development,  and  any  material  or 

substantial  change  to  an  existing  development  over  which  the  board  or  a  district 

commission  has  jurisdiction”).    Intervenor  DPS  offered  its  concurrence  at  the  motion 

hearing  by  asserting  that  amendment  jurisdiction  is  a  derivative  of  development 

jurisdiction and not an independent source of jurisdiction. 

       The consequence of the argument expounded by Appellant and the DPS is that if 

the District Commission is deprived of development jurisdiction over power generation 

facilities,  then  the  Commission  is  likewise  deprived  of  amendment  jurisdiction  over 

those facilities. 

       Interested  Person  GMGI  opposes  Appellant’s  interpretation.    GMGI  agrees  that 

Act  250  jurisdiction  is  not  triggered  by  the  construction  of  power  generation  facilities, 


                                                  4
but argues that when the construction of those facilities creates a material or substantial 

change  to  an  existing  development  encumbered  by  an  Act  250  permit,  then  Act  250 

review of the changes to the pre‐existing development is required.   

        The  plain  language  of  EBR  34  and  § 248  do  not  provide  an  answer.    Neither 

statutory provision specifically addresses the situation at bar: that is, construction of a 

§ 248 project on lands already encumbered by Act 250 permit conditions.  In resolving 

this  jurisdictional  conflict,  our  task  is  to  “discern  and  implement  the  intent  of  the 

Legislature.”    In  re  MacIntyre  Fuels,  Inc.,  2003  VT  59,  ¶  7.    District  Commission 

jurisdiction over development and PSB jurisdiction over power generation facilities are 

both in derogation of common law property rights, and therefore both must be strictly 

construed.    See  Committee  to  Save  Bishop’s  House,  Inc.,  137  Vt.  142,  152  (1979)  (“The 

court’s true function is to give effect to the legislative intent, and in this endeavor, we 

are  guided  by  rules  of general  applicability, evolved through long judicial  experience.  

One  of  these  is  that  legislation  in  derogation  of  common  law  property  rights  will  be 

strictly construed.”).      

        We  conclude  that  EBR  34  represents  an  explanation  of  and  not  an  expansion 

from  the  statutory  jurisdiction  granted  to  District  Commissions.    The  “amendment 

jurisdiction”  set  out  in  EBR  34  is  the  lawful  interpretation  of  existing  Act  250 

jurisdiction, which does not extend to the “construction of improvements for an electric 

generation  or  transmission  facility  that  requires  a  certificate  of  public  good  under 

section 30 V.S.A. § 248.”  10 V.S.A. § 6001(3)(D)(ii).   

        Interested Person the Town of Windham and Intervenor the Town of Windham 

Planning  Commission  argue  in  their  joint  motion  for  summary  judgment  that  “where 

land is subject to an Act 250 permit, a permit amendment is required under Board Rule 

34 for otherwise exempt activity—such as logging3 or farming—where such activity is a 

 The site preparation and construction for the proposed facility would involve tree‐cutting on the top of 
3

Glebe Mountain. 


                                                    5
substantial or material change to the permit or permitted project,” This argument by the 

Town and its Planning Commission relies upon the Environmental Board’s analysis in 

Re: Keith Van Buskirk d/b/a/ American Wilderness Resources, Inc., Declaratory Ruling 

No.  302,  Findings  of  Fact,  Conclusions  of  Law,  and  Order  (Aug.  15,  1995).4    In  Van 

Buskirk, the Environmental Board, noting that logging activities below the elevation of 

2,500  feet  are  excluded  from  the  definition  of  development,  went  on  to  state  that  the 

“[a]pplication    of  the  logging  exclusion  to  Van  Buskirk’s  operations  does  not  end  the 

jurisdictional inquiry.  The logging exclusion does not absolutely prohibit the assertion 

of  Act  250  jurisdiction  over  the  cutting  of  trees  [below  2,500  feet]  .  .  .  .    A  competing 

consideration  is  the  Board’s  (or  district  commission’s)  authority  to  impose  conditions 

when granting Act 250 permits.”  Id. at 8.  The Environmental Board found an exception 

to the logging exclusion, ruling that: 

        Where findings of fact or conditions regarding tree cutting or logging are 
        included  in  a  permit,  or  a  representation  is  made  that  no  tree  cutting  or 
        logging  will  take  place,  tree  cutting  or  logging  which  constitutes  a 
        material  or  substantial  change  to  that  permitted  development  or 
        subdivision  will  only  be  allowed  if  the  permit  holder  applies  for  a[n 
        amendment to their] permit under EBR 34.  
         
 Id. at 9.5   

        The situation in Van Buskirk is distinguished from the case before this Court by 

the  fact  that  in  Van  Buskirk,  the  timber  harvesting  would  come  under  Act  250 

amendment  jurisdiction,  or  under  no  jurisdiction  whatsoever.    The  Board  stated  that 

“[t]he  policy  behind  the  exception  to  the  logging  exclusion  is  that  logging  and  tree 

cutting associated with a development or subdivision has adverse effects with respect to 


4
  In a recent decision, In re Green Crow Corp., 2006 VT 14, our Supreme Court stressed the “specialized 
expertise  of  the  Environmental  Board  in  determining  whether  it  has  jurisdiction  over  a  particular 
development proposal.”  Id. at ¶ 7 (internal quotation omitted), citing In re Denio, 158 Vt. 230, 235 (1992).
5  The Board did not order that Van Buskirk apply for a permit under EBR 34, but only because it found 
that no such findings, conditions, or representations were present in the case.  


                                                      6
the  ten  criteria  of  10  V.S.A.  § 6086(a).”    Id.    An  absolute  exclusion  for  logging,  then, 

could cause harm to the very values sought to be protected by Act 250.  Here, however, 

it  is  not  a  question  of  “Act  250  jurisdiction  or  nothing.”    The  excluded  activity, 

construction  of  an  electric  generation  facility,  is  subject  to  the  jurisdiction  of  the  PSB, 

which  is  required  to  conduct  an  environmental  review,  with  due  consideration  to  the 

applicable Act 250 criteria, pursuant to 30 V.S.A. § 248.  

        Section 248(a)(2) states that “(A) no company . . . and no person . . . may begin 

site  preparation  for  or  construction  of  an  electric  generation  facility  or  electric 

transmission  facility  within  the  state  which  is  designed  for  immediate  or  eventual 

operation at any voltage, . . . (B)  . . . unless the public service board first finds that the 

same will promote the general good of the state and issues a certificate to that effect.”  

30  V.S.A.  § 248(a)(2).    When  a  petitioner  files  an  application  for  a  certificate  of  public 

good with the PSB, the PSB “shall hold a nontechnical public hearing” under 30 V.S.A. 

§ 248(a)(4)(A), and one or more technical hearings under 30  V.S.A.  § 248(a)(4)(B).   The 

statute requires further that copies of the application:  

        shall be given by the petitioner to the attorney general and the department 
        of  public  service,  and,  with  respect  to  facilities  within  the  state,  the 
        department  of  health,  agency  of  natural  resources,  historic  preservation 
        division,  scenery  preservation  council,  state  planning  office,  agency  of 
        transportation,  the  agency  of  agriculture,  food  and  markets  and  to  the 
        chairperson  or  director  of  the  municipal  and  regional  planning 
        commissions and the municipal legislative body for each town and city in 
        which the proposed facility will be located. 

30 V.S.A. § 248(a)(4)(C).   

Pursuant to 30 V.S.A. § 248(a)(4)(E), the Agency of Natural Resources:  

        shall  appear  as  a  party  in  any  proceedings  held  under  this  subsection, 
        shall provide evidence and recommendations concerning any findings to 
        be  made  under  subdivision  (b)(5)  of  this  section,  and  may  provide 
        evidence  and  recommendations  concerning  any  other  matters  to  be 
        determined by the board in such a proceeding. 


                                                   7
        Section  248(b)(5)  provides  the  basis  for  Appellant’s  claim  here  that  the  PSB  has 

exclusive jurisdiction over all electric power generation projects.  Section 248(b) requires 

the PSB to make a number of findings before issuing a certificate of public good.   

        Prior to 1987, § 248(b)(5) required the PSB to find that the construction of an in‐

state  electric  power  generation  facility  “will  not  have  an  undue  adverse  effect  on 

aesthetics,  historic sites, air and water purity, the natural environment and the public 

health and safety.”  In 1987, the Legislature amended § 248(b)(5)6 by adding the phrase 

“with  due  consideration  having  been  given  to  the  criteria  specified  in  10  V.S.A. 

§ 1424a(d).”7   In 1988, the Legislature again amended § 248(b)(5)8 by adding the phrase 

“and § 6086(a)(1) through (8) and (9)(K).”   

        As  it  exists  now,  and  at  the  time  of  the  appealed‐from  JO,  § 248(b)(5)  reads  as 

follows: 

        Before  the  public  service  board  issues  a  certificate  of  public  good  as 
        required  under  subsection  (a)  of  this  section,  it  shall  find  that  the 
        purchase,  investment  or  construction:  .  .  .  with  respect  to  an  in‐state 
        facility,  will  not  have  an  undue  adverse  effect  on  esthetics,  historic  sites, 
        air  and  water  purity,  the  natural  environment  and  the  public  health  and 
        safety, with due consideration having been given to the criteria specified 
        in 10 V.S.A. § 1424a(d) and § 6086(a)(1) through (8) and (9)(K)[.] 

        The  phrase  “due  consideration”  also  appears  in  § 248(b)(1),  requiring  that  due 

consideration  be  given  to  the  recommendations  of  municipal  and  regional  planning 

commissions,  recommendations  of  municipal  legislative  bodies,  and  the  land 

conservation measures contained in Town Plans.   




6   1987, No. 67 (Adj. Sess.), An Act Relating to Establishing a Comprehensive State Rivers Policy (H. 339). 
7  Section 1424a(d) provides a non‐exclusive list of fourteen criteria that may be considered by the water 
resources panel (at that time the water resources board) when deciding whether particular waters should 
be designated as outstanding resource waters.       
8    1988,  No.  273,  An  Act  Relating  to  Act  250  Jurisdiction  over  Waste‐Burning  Electricity  Generating 
Facilities (H. 681).


                                                        8
       The “due consideration” language of § 248(b)(1) was interpreted by our Supreme 

Court  to  mean  that  those  recommendations  and  land  conservation  measures  were 

“advisory rather than controlling.”  City of South Burlington v. Vermont Electric Power 

Co., 133 Vt. 438, 447 (1975) (“‘Due consideration’ for municipal legislative bodies . . . at 

least impliedly postulates that municipal enactments, in the specific area, are advisory 

rather than controlling . . . .  Any attempt at municipal regulation is pre‐empted.”).    

       The  Legislature  was  presumably  aware  of  the  meaning  ascribed  to  the  phrase 

“due  consideration”  when  it  added  that  phrase  to  § 248(b)(5)  in  1987  and  1988,  see 

Heffernan v. Harbeson, 2004 VT 98, ¶9 (“When we interpret statutes, we presume that 

the  Legislature  was  mindful  of  relevant  precedents  and  prior  legislation.”).    It  is 

abundantly clear that the Legislature intended that the PSB have exclusive jurisdiction 

over  electric  generation  facilities  proposed  on  previously  unencumbered  land,  as 

evidenced by the language excluding electric generation facilities from the definition of 

development, combined with the language empowering the PSB to grant certificates of 

public good “with due consideration” to Act 250 Criteria 1–8 and 9(K).  It is less clear, 

however,  that  the  Legislature  intended  that  pre‐existing  Act  250  jurisdiction  would 

disappear when an electric generation facility is proposed on land encumbered by Act 

250 permit conditions. 

       Where  the  plain  statutory  language  is  not  clear,  the  Court  endeavors  to  give 

effect  to  the  legislative  intent  underlying  the  statute  by  looking  at  “the  legislative 

history and circumstances surrounding its enactment, and the legislative policy it was 

designed  to  implement.”    MacIntyre  at  ¶  7  (internal  quotation  and  citation  omitted).  

The pertinent legislative history includes a meeting of the Senate Natural Resources and 

Energy  Committee  held  on  March  13,  1988,  at  which  the  Committee  heard  testimony 

relating to H. 681, which was enacted later that year as 1988, No. 273, An Act Relating to 




                                                9
Act 250 Jurisdiction over Waste‐Burning Electricity Generating Facilities (H. 681).9  This 

Act added the phrase “and § 6086(a)(1) through (8) and (9)(K)” at the end of § 248(b)(5).    

             The  hearing  began  with  the  testimony  of  Representative  Emmons,  who 

explained  that  questions  regarding  environmental  review  of  waste‐to‐energy  plants, 

wood‐fired plants, and gas pipelines were raised during discussions on H. 681: 


           Rep. Emmons:       When  we  started  working  on  this,  we  were  dealing 
                 with the Act 250 and the Environmental Board and also the Public 
                 Service Board . . . .  Environmental issues would be covered under 
                 the  Environmental  Board  in  their  Act  250  review.    We  had  the 
                 chairman of the Environmental Board, Lon Wilson, and the Public 
                 Service  Board,  Rich  Cowert,  in  our  committee  discussing  this, 
                 and  they  worked  out  a  compromise  which  seemed  to  be  more 
                 workable,  that  under  Public  Service  Board  review—the  248 
                 process—the  environmental  aspects  of  that  would  be expanded  to 
                 include Act 250 criteria 1–9.    

Appellant’s Attach. D at 2–3.  Representative Emmons then outlined the structure of the 

House  bill,  and  answered  questions  posed  by  Senator  Racine,  the  Chairman  of  the 

Natural Resources and Energy Committee: 


           Rep. Emmons:         [Subsection 5] on page 5 is where we include the Act 
                 250 review.  10 V.S.A. Section 1424[a] and Section 6086, 1–8 and 9, 
                 that’s  your  criteria  1–10  of  Act  250  and  that’s  where  .  .  .  .  the 
                 compromise was between the Environmental Board and the Public 
                 Service Board—to include Act 250 review and 248 review. . . .  

           Sen. Racine:               Would they need an Act 250 permit?  

           Rep. Emmons:        No.    The  certificate  of  public  good  is  what 
                 they’re going for and that’s exactly the reason, Mr. Chairman, that 
                 we  did  incorporate  the  Act  250  process  for  our  248  review  so  it 
                 would not be duplicative.  




9
    A transcript of the hearing was provided to the Court as Attach. D to Appellant’s Mot. for Summ. J.


                                                           10
       Sen. Racine:        I  don’t  understand  what  you’re  saying,  you’re 
             incorporating  the  process.    You  aren’t  requiring  a  250  permit,  but 
             you’re requiring a 250 review?  How will that work? 

       At this point there is a gap in the transcript with the notation “break to turn tape 

over.”  Some testimony, including Rep. Emmons’ answer, appears to be missing.  When 

the  transcript  resumes,  PSB  Chair  Rich  Cowert  and  Senator  Carter  have  joined  in  the 

dialog: 

                                                . . . 
       Mr. Cowert:         It10  would  apply  to  any  Section  248  permit  which 
             would  include  electric  transmission  lines  as  well—electric 
             generating  station,  electric  transmission  lines,  gas  line,  anything 
             that needed Section 248 review. 
                                                . . . 
       Sen. Carter:         Can  I  go  back  and  ask  a  question  which  ties  in?    I 
             notice  that  you’ve  got  NEPA  involved  here  as  well.    Why  do  we 
             exclude Criterion 10 on laterals which deals with compliance with 
             local and regional plans?  
       Mr. Cowert:         I’ll  be  glad  to  answer  that.    There’s  already  a  section 
             in 248  which  requires  the  [Public  Service]  Board  to  give  due 
             consideration to local and regional plans. 
       Sen. Carter:       I realize you have to give due consideration to it, but 
             you don’t have to make a finding that it complies. 
       Mr. Cowert:            Correct. 
       Sen. Carter:         I guess I’m asking the question still why you phrased 
             it that  way. 
       Mr. Cowert:         Why  did  we  choose  to  go  with  due  consideration 
             rather than compliance with local plans? 
       Sen. Carter:           Yes. 
       Mr. Cowert:           The chief reason for doing that is that—first of all, the 
             history of it in 248 was that  the  facilities  that provide those  utility 
             services  to  the  state  are  an  integrated  network,  and  it  has  always 

  Presumably, the compromise by which the PSB would undertake the environmental review normally 
10

conducted by the Environmental Board. 


                                                11
                  been thought to be unwise to allow a single jurisdiction (inaudible) 
                  to put up a roadblock as part of a network. 
         Sen. Carter:        I understand that. Is this a sign that the state, in fact, 
               is  pre‐empting  local  and  regional  jurisdiction  with  respect  to 
               control of the location of these pipelines? 
         Mr. Cowert:                 That has always been the case. 
         Sen. Carter:                Does this extend to secondary impacts? 
         Mr. Cowert:                 No. 

Appellant’s Attach. D at 4–8. 

         It is not absolutely clear what Senator Carter meant by “secondary impacts,” but 

it  is  at  least  plausible  that  he  was  referring  to  situations  like  that  discussed  one  year 

later by our Supreme Court in In re Southview Associates, 153 Vt. 171 (1989), where the 

Court  upheld  the  Environmental  Board’s  denial  of  a  permit  application  to  build  a 

residential development in a deeryard, stating that the “proposed project would destroy 

ten acres of critical habitat and, through the secondary impacts of people living in the 

homes,  imperil  the  remaining  34  acres.”  Id.  at  178.    It  is  also  not  clear  whether  Mr. 

Cowert was stating that PSB § 248(b) jurisdiction did not extend to secondary impacts 

prior  to  the  proposed  amendment,  but  would  so  extend  if  H.  681  were  enacted,  or 

whether  he  was  stating  that  PSB  jurisdiction  would  not  extend  even  if  H.  681  were 

enacted.   

         If it is true that the Legislature did not intend for the PSB’s exclusive jurisdiction 

to  extend  to  secondary  impacts  generated  by  § 248  projects,  then  they  must  have 

intended  that  jurisdiction  over  those  secondary  impacts  would  remain  part  of  the  Act 

250 review process.11     

11  There  is  some  evidence  that  the  Legislature  intended  that  the  PSB  have  exclusive  jurisdiction  over 
secondary impacts.   Mr.  Cowert  testified  that a “fact  of life  we  have  to  deal  with  is  that  we don’t  have 
statewide  or  regional  comprehensive  land  use  planning  to  reassure  us  that  we  have  the  capability  to 
manage the secondary effects of infrastructure as significant as the pipeline.  So what can we do?  Well, 
this  bill  attempts  to  do  the  best  we  can  with  what  we’ve  got  right  now.”    Appellant’s  Attach.  D  at  23.  
More  to  the  point,  the  testimony  of  Mr.  Parenteau,  then  the  Commissioner  of  the  Department  of 


                                                            12
         Later  in  the  hearing  on  H.  681,  the  testimony  turns  to  the  concept  of  “one‐stop 

shopping” for permit approval.  Mr. Cowert continues his testimony as follows: 

         Question: where should review lie?  And this goes back to the beginning 
         of Act 250, and as you all know, the Legislature determined—and I think 
         it was a good decision—that electric generating facilities and transmission 
         facilities would not be subject to Act 250 review because the Public Service 
         Board  was  going  to  review,  and  they  did  not  want  two‐stop  shopping.  
         They  wanted  one‐stop  shopping.  And  everybody  knew  that  the  Public 
         Service Board was going to have to review the financing of the facility, the 
         way it’s located and connected to the network, the system reliability issues 
         that  are  related  to  the  location  of  the  network,  whether  transmission 
         facilities  are  adequate  to  service  a  generating  station,  whether  the 
         company is going to have adequate catch [sic “cash”] flow and its effect on 
         rates.    The  Public  Service  Board  is  going  to  be  reviewing  all  of  those 
         things,  and  it  didn’t  make  any  sense  to  the  Legislature  to  have  the 
         Environmental  Board  or  the  district  environmental  commission  on  a 
         different  track  doing  environmental  review.    Consequently,  there  was 
         language  added  to  Section  248—very  broad  language—that  required  the 
         Public  Service  Board  to  conduct  an  environmental  review  of  those 
         facilities at the same time that they were conducting these other reviews, 
         the financial and system reviews.   

Appellant’s Attach. D at 16–17.   

         The  “broad  language”  Mr.  Cowert  was  referring  to  is  the  first  portion  of 

§ 248(b)(5), which establishes the following standard of review: “with respect to an in‐

state  facility,  [the  project]  will  not  have  an  undue  adverse  effect  on  esthetics,  historic 

sites,  air  and  water  purity,  the  natural  environment  and  the  public  health  and 

safety . . . .”  Mr. Cowert went on to state that the PSB viewed this language as giving it 


Environmental Conservation, includes this statement: “The logic of [the shift in control to the PSB] is that 
you  will  have  an  expert  board  who  will  understand  the  full  picture  of  the  pipeline,  the  laterals,  the 
mainline, secondary impacts, environmental concerns, growth concerns and all the rest.  But I do want to 
stress  that  I  have  not  looked  at  this  language  or  these  criteria  with  a  view  towards  could  they  be 
improved from the standpoint of secondary impacts.  It may well be that they could.  I don’t know if the 
language needs to be changed, though.”  Id. at 40. The legislative record presented to the Court in this 
appeal does not reveal an adoption or a rejection by House and Senate members of the witness testimony 
offered by Messrs. Cowert and Parenteau.


                                                         13
an environmental mandate “as broad and more flexible” than the mandate in Act 250, 

and that the PSB “looked at the criteria of Act 250 in order to be informed as to what the 

broad language of Section 248  meant.”  Appellant’s Attach. D at 17.  Mr.  Cowert then 

noted that the phrase “due consideration having been given to the criteria specified in 

10 V.S.A. § 1424a(d)” had been added in the previous year (1987), and stated that “we 

proposed [the language in the House bill] adding specifically the cross references to the 

appropriate sections of Act 250.”  Id.  at 18.   

       It appears from the record presented to us that Mr. Cowert viewed the addition 

of the phrase “and § 6086(a)(1) through (8) and (9)(K)” as merely codifying the existing 

practice  of  the  PSB,  as  he  stated  that  “I  view  this  as  an  improvement  because  it  will 

codify  what  has  been  the  unspoken  practice  in  most  cases  that  come  before  the  PSB, 

which  is  that  the  PSB  will  look  at  Act  250  in  order  to  determine  whether  the  general 

umbrella language about the natural environment and the public health and safety has 

been met.”  Id. at 20.   

       Mr.  Cowert  then  returned  to  the  concept  of  one‐stop  as  opposed  to  two‐stop 

permit shopping: 

       At  one  point  I  was  discussing  one‐stop  versus  two‐stop  shopping  and 
       why I think that it is preferable to keep this review at the PSB rather than 
       having an Environmental Board review and a PSB review.  First, as I said, 
       all on the system stability and economic factors, we’re going to have that 
       review  in  any  event  so  you  would  have  a  dual  track.    You’d  have  the 
       environmental review going off over here and the financial review going 
       on  over  here.    Now  that  raises  an  immediate  coordination  problem,  not 
       just in timing.  It’s a burden on everybody.  It’s a burden on citizens who 
       want  to  oppose  a  facility.    It’s  a  burden  on  local  select  boards  and 
       planning commissions who have got to go to two sets of hearings.  It’s a 
       burden on the applicant.  It takes longer.  I don’t think it’s worth it.  But 
       there’s an even more fundamental problem.  As you’ve seen with Vicon, 
       over  on  the  environmental  side  every  time  you  change  the  litigation  [sic 
       “mitigation”] requirement, you change the economics of the project.  You 
       better  install  a  new  scrubber.    You’ve  got  to  change  your  ash  disposal 
       methods;  you’ve  got  to  do  something  over  here.    All  of  a  sudden  your 


                                                 14
       finances are different, and the terms of any contract that you’ve got for the 
       sale  of  your  power  is  going  to  be  different.    So  the  idea  that  you  can 
       somehow  segregate  these  things  in  their  two  different  worlds  is  just  not 
       reality.  I think it’s a lot more sensible to keep them in the same place.  

Id. at 20–21.  

       Interested  Person  VELCO  asserts  that  “[b]ecause  [10  V.S.A.]  § 6001(3)(D)(ii) 

excludes  electric  generation  and  transmission  facilities  that  require  a  [certificate  of 

public good], Act 250 jurisdiction does not apply to such facilities regardless of whether 

they  would  constitute  a  material  or  substantial  change  to  existing  development.”  

VELCO  Mem.  in  Support  of  Appellant’s  Mot.  for  Summ.  J.  at  11.    We  agree.    Such 

facilities  are  carved  out  of  Act  250  jurisdiction  by  the  plain  language  of  the  statute.  

There  are  strong  policy  arguments,  upon  which  the  record  establishes  that  the 

Legislature relied, supporting the sole jurisdiction of the PSB over such facilities, chief 

among them is the wisdom of having one statewide board handle the integrated electric 

generation  and  transmission  network,  so  that  no  single  local  body  can  put  up  a 

roadblock.    Also,  the  PSB  has  an  institutional  memory  and  an  ever‐growing  body  of 

knowledge regarding the cases it oversees, in contrast to local or regional boards which 

would have to reinvent the wheel with every case.   

       We wish to minimize any confusion or misinterpretation that our decision here 

may  create,  and  therefore  offer  further  comments  on  “secondary  impacts,”  with  the 

hope  that  these  further  comments  do  not  increase  the  chance  of  confusion  or 

misinterpretation.    Even  though  the  proposed  facility  itself  is  not  subject  to  Act  250 

jurisdiction, it is possible that the exempt facility will generate secondary impacts on the 

encumbered land surrounding the proposed facility.  For example, the site clearing for 

any construction of the proposed facility may force sensitive or protected species off the 

site  and  onto  surrounding  encumbered  land.    The  removal  of  forest  cover  and  the 

creation of new impervious surfaces may alter stormwater runoff patterns in areas far 



                                                 15
removed  from  a  facility’s  footprint.    In  the  above  two  examples,  the  site  clearing  and 

construction would be subject to the sole jurisdiction of the PSB, but the displacement of 

animals  and  altered  stormwater  runoff  patterns  could  create  impacts  beyond  the 

boundaries  of  the  facility,  and  thus  outside of  the  PSB’s  jurisdiction.    These  and  other 

potential secondary impacts may either: (1) constitute material and substantial changes 

to  the  previously permitted  projects, triggering  EBR 34  amendment jurisdiction;  or  (2) 

create  changes  which  must  be  addressed  when  an  amendment  to  the  pre‐existing  Act 

250  permits  is  otherwise  required,  due  to  the  ordinary  evolution  of  the  pre‐existing 

developments on the lands of McGraw Family Partnership and Magic Mountain, LLC.   

          Such off‐site, secondary impacts fall within the District Commission’s particular 

area  of  expertise  and  jurisdiction,  and  not  that  of  the  PSB.      The  potential  secondary 

impacts  are  local,  depending  on  local  conditions  and  the  particulars  of  the  existing 

permit  conditions.   The strong  policy  arguments in  favor of  exclusive  PSB  jurisdiction 

do not pertain to such impacts, as the District Commission would not be called upon to 

examine the proposed facility itself, nor would it be empowered to impose conditions 

on the facility, or prevent its construction.  The proposed facility would simply be an act 

of the PSB, much as a meteor strike removing the top of Glebe Mountain would be an 

act  of  God.    The District  Commission  can  do nothing to prevent  either one,  but must 

address the changed conditions  on the lands over which it has continuing jurisdiction 

and  attempt  to  mitigate  adverse  impacts  on  the  values  sought  to  be  protected  by  Act 

250.   

          The  existence  of  secondary  impacts  sufficient  to  require  an  Act  250  permit 

amendment is, at this point, merely theoretical.  While the parties have stipulated that 

the  proposed  project  would  itself  constitute  a  material  or  substantial  change  if  the 

analysis  typically  employed  under  EBR  34  were  to  apply,  they  have  made  no  such 

stipulation  regarding  secondary  impacts.    Appellant  has  yet  to  file  a  petition  for  a 

certificate of public good with the PSB for the proposed facility.  Once that petition has 


                                                 16
been  submitted,  the  PSB  may  impose  conditions  or  require  alterations,  so  that  the 

secondary  impacts,  if  any,  do  not  rise  to  the  level  of  substantial  or  material  changes 

requiring  an  amendment  to  the  existing  Act  250  permits.    It  will  be  the  PSB  that 

conducts the environmental review of the proposed facility, with due consideration to 

Act 250 Criteria 1–8 and 9(K) as required by § 248(b)(5).  Furthermore, it is up to the PSB 

to  determine  the  physical  boundaries  of  the  facility,  within  which  its  jurisdiction  is 

exclusive, and beyond which the District Commission retains continuing jurisdiction on 

the subject properties.   

       If  the  PSB  issues  a  certificate  of  public  good  for  the  proposed  facility,  and  the 

facility subsequently generates secondary impacts beyond the boundary established by 

the  PSB,  and  those  impacts  amount  to  a  substantial  or  material  change  to  the 

surrounding permitted development, then there are a number of procedural avenues by 

which the District Commission could exercise its authority to address the impacts. The 

secondary impacts could cause the previously permitted development to be in violation 

of  prior  permit  conditions,  resulting  in  an  enforcement  action  that  could  be  resolved 

though a permit amendment.  Or, the holder of an Act 250 permit could seek a permit 

amendment  for  any  reason,  and  the  District  Commission  could  then  address  the 

secondary  impacts  in  conjunction  with  the  requested  amendment.    We  leave  the 

consideration of these possible future scenarios to a future proceeding, as they are not a 

case or controversy before us here.  


       Accordingly,  based  on  the  foregoing,  it  is  hereby  ORDERED  and  ADJUDGED 

that  Appellant’s  motion  for  summary  judgment  is  GRANTED  as  to  Question  1  in 

Appellant’s  Revised  Statement  of  Questions.    In  so  ruling,  we  conclude  that  Act  250 

jurisdiction under ERB 34 does not attach to electric generation facilities that are located 

on  lands  encumbered  by  pre‐existing  Act  250  permits.    For  these  same  reasons, 




                                                 17
Interested Person GMGI’s motion for summary judgment is DENIED as to Question 1 

in Appellant’s Revised Statement of Questions. 

       As  to  Question  2  in  Appellant’s  Revised  Statement  of  Questions,  Appellant’s 

motion is GRANTED to the extent that it refers to the PSB’s exclusive jurisdiction over 

all impacts within the boundaries of the subject facility.  However, Appellant’s motion 

is  DENIED  to  the  extent  that  it  refers  to  secondary  impacts  beyond  the  established 

boundaries of the proposed § 248 facility.  We deny that part of Appellant’s motion for 

the  reason  that  such  impacts  are  not  properly  before  this  court  and  therefore  do  not 

constitute a case or controversy for which this court has authority to rule.  See Cupola 

Golf  Course,  Inc.  v.  Dooley,  2006  VT  25,  ¶  11  (stating  that  “the  judiciary  is  not 

empowered  to  render  advisory  opinions.  Courts  are  not  permitted  to  dispose  of  the 

merely  hypothetical.”).    For  these  same  reasons,  the  various  summary  judgment 

motions  filed  on  behalf  of  Interested  Persons  GMGI  and  Town  of  Windham  and 

Intervenors Town of Windham Planning Commission and Windham Regional Planning 

Commission are also DENIED as to Question 2. 

       Because we have adjudicated all of Question 1, and that part of Question 2 that 

presents  an  actual  case  or  controversy  to  us,  and  because  no  other  Questions  are 

contained  in  Appellant’s  Statement  of  Questions,  this  decision  concludes  the 

proceedings  before  this  Court  in  this  appeal.    A  Judgment  Order  accompanies  this 

decision. 


       Done at Berlin, Vermont this 18th day of May, 2006. 

 

 

                                             __________________________________________ 
                                                  Thomas S. Durkin, Environmental Judge 




                                                18